Citation Nr: 0207746	
Decision Date: 07/12/02    Archive Date: 07/17/02	

DOCKET NO.  98-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
defective hearing (hearing loss disability).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1948 to November 
1952.  

By a rating action, dated in March 1978, the Veterans 
Administration (now the Department of Veterans Affairs, 
hereinafter VA) Regional Office (RO) in Louisville, Kentucky, 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The veteran was 
notified of that decision, as well as his appellate rights; 
however, a notice of disagreement was not received with which 
to initiate the appellate process.  Accordingly, the March 
1978 RO decision became final.  

The veteran now requests that the RO reopen his claim of 
entitlement to service connection for bilateral hearing loss 
disability.  

By a rating decision, dated in February 1998, the RO 
confirmed and continued the decision to deny the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss disability.  The veteran disagreed with that 
decision, and this appeal ensued.  

In October 1998, the Board of Veterans' Appeals (Board) 
affirmed the denial of the veteran's request to reopen his 
claim of entitlement to service connection for bilateral 
defective hearing.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In March 2001, the Court noted that the veteran had 
filed a brief in which he asked the Court to reverse the 
Board's decision and remand for readjudication.  The veteran 
argued that:  (1) The Chairman of the Board erred in denying 
the veteran's motion for reconsideration; (2) The Board erred 
in not applying the benefit of the doubt rule in considering 
whether he had filed new and material evidence and that the 
Court should convene, en banc, to reconsider its holding that 
the benefit of the doubt rule did not apply until it was 
found that the veteran had submitted new and material 
evidence; (3) The claim should be remanded for additional 
fact finding and adjudication in conformity with the line of 
liberalizing Court precedent that began with the case of 
Douglas v. Derwinski, 2 Vet. App. 103 (1992); and (4) The 
Court should invalidate the VA's repeal of the Board's 
administrative allowance regulations.  In December 1998, the 
Board received the veteran's request for reconsideration of 
its October 1998 decision.  

The Court noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) had been enacted.  Among other things, the 
VCAA had eliminated the well-grounded claim requirement and 
had modified the VA's duties to notify and assist claimants.  
The Court also noted that when a statute or regulation 
changed during the appellate process, the version most 
favorable to the claimant should apply.  The Court stated, 
however, that it was not the function of the Court to 
determine in the first instance which version of the law was 
most favorable to the veteran.  In light of the passage of 
the VCAA, the Court remanded the case to the Board.  Inasmuch 
as the Court vacated the Board's decision in light of the 
VCAA, it found no need to specifically order the Board to 
address the deficiencies asserted by the veteran.  

In July 1999, the Vice-Chairman of the Board denied the 
veteran's request for reconsideration on the basis that there 
was no obvious error of fact or law in the Board's decision.  
Since the Board's October 1998 decision was vacated by the 
Court, the veteran's arguments concerning the denial for 
reconsideration are moot.

In September 2001, the Board remanded the case to the RO for 
notification and development action required by the VCAA.  
Thereafter, the RO was to review and readjudicate the 
veteran's claim.

In January 2002, following the requested development, the RO 
confirmed and continued the decision to deny the veteran's 
request to reopen his claim of entitlement to service 
connection for defective hearing.  The case was then returned 
to the Board for further appellate consideration.  



FINDINGS OF FACT

1.  The veteran did not appeal a March 1978 RO decision which 
denied his claim of entitlement to service connection for 
bilateral hearing loss disability.  

2.  Evidence received since the RO's March 1978 decision is 
either cumulative or duplicative of that on file at the time 
of the decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for bilateral 
hearing loss disability.  


CONCLUSIONS OF LAW

1.  The RO's March 1978 decision which denied entitlement to 
service connection for bilateral hearing loss disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2001).  

2.  The evidence received since the RO's March 1978 decision 
is not new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Facts

The report of the veteran's May 1948 service entrance 
examination shows that he had no ear, nose, or throat 
abnormalities.  His hearing acuity for the whispered voice 
was 15/15, bilaterally.  

The veteran's service medical records are negative for any 
complaints or clinical findings of defective hearing in 
either ear.  

The report of the veteran's November 1952 service separation 
examination shows that his ears and drums were normal.  His 
hearing acuity for the whispered voice was 15/15, 
bilaterally.   

The veteran submitted an initial claim for VA benefits in 
August 1962.  There was no reference to hearing loss.

During a September 1962 VA examination, the veteran's ears 
were found to be normal.  

In his original claim of entitlement to service connection 
for hearing loss disability, received by the RO in June 1977, 
the veteran reported that he had had hearing impairment since 
childhood.  He reported no treatment for hearing loss in or 
after service.  

In a statement, received in January 1978, the veteran stated 
that he had had hearing loss disability since childhood.  He 
maintained, however, that it had been aggravated by his 
exposure to the sound of heavy weapons fire in service.  

VA outpatient treatment records show that, in October 1977, 
the veteran demonstrated the following pure tone thresholds 
in the right ear at the indicated hertz levels:  15 decibels 
at 500 hertz; 25 decibels at 1,000 hertz; 65 decibels 1,500 
hertz; 75 decibels at 2,000 hertz; and 80 decibels at 4,000.  
The veteran demonstrated the following pure tone thresholds 
in the left ear at the indicated hertz levels:  15 decibels 
at 500 hertz; 25 decibels at 1,000 hertz; 45 decibels at 
1,500 hertz; 85 decibels at 2,000 hertz; and 90 decibels at 
4,000 hertz.  

During an August 1987 examination by the State Bureau of 
Corrections, the veteran responded in the negative when asked 
if he had any hearing aids.  On examination, his ears were 
reportedly normal.  

During treatment by the State Department of Corrections in 
September 1987, the veteran requested a hearing aid.  He 
stated that he had had combat during the Korean conflict and 
that he experienced hearing loss since his release from 
service.  He did have mild defective presbycusis, 
bilaterally.  

In October 1987, I. M. W., Ph.D., reported that he had seen 
the veteran for the purposes of an auditory evaluation.  It 
was noted that the veteran had a bilateral sensorineural 
hearing loss ranging from mild to moderate levels for low-
pitched sounds to a profound loss for high-pitched sounds.  
It was concluded that the veteran had a bilateral mild to 
profound sensorineural hearing loss with reduced speech 
discrimination.  

Medical records from the State Department of Corrections, 
dated from June 1990 to February 1992, show that, in June 
1990, he was treated for externa otitis.  It was noted that 
he had been fitted for a hearing aid in 1987 and that he had 
not been satisfied with its performance.  

Medical records from the State Department of Corrections, 
dated from February 1995 to May 1997, show that the veteran 
continued to be dissatisfied with the performance of his 
hearing aids.  

Records from M. L. B., an audiologist, show that, from May to 
August of 1995, she treated the veteran for a mild, bilateral 
sensorineural hearing loss through 1,000 hertz with a severe 
hearing loss at 1,500 hertz and above.  The veteran's speech 
reception threshold in each ear was 30 decibels with 
discrimination ability of 68 percent.  Audiometric testing, 
performed in May 1995 revealed the following pure tone 
thresholds in the right ear at the indicated hertz level:  
30 decibels at 500 hertz;  35 decibels at 1,000 hertz; 105 
decibels at 2,000 hertz; 100 decibels at 3,000 hertz; and 100 
decibels at 4,000 hertz.  In the left ear, the veteran 
demonstrated the following pure tone thresholds at the 
indicated hertz levels:  30 decibels at 500 hertz; 
40 decibels at 1,000 hertz; 110 decibels at 2,000 hertz; 105 
decibels at 3,000 hertz; and 110 decibels at 4,000 hertz.  

In January 1998, the Beltone Hearing Aid Office in Lexington, 
Kentucky, reported that it did not have any records on the 
veteran.  

In a note, received in November 2001, M. L. B., stated that 
she did not know the cause of the veteran's hearing loss.  
She also stated that loud noises, such as gunfire, could 
cause hearing loss and that the veteran's hearing could 
continue to grow worse or it might not.  She noted that 
according to research, noise exposure could have a cumulative 
effect and could contribute to a great degree of hearing loss 
as the veteran aged.  She stated that, in other words, people 
who had a history of noise exposure tended to have worse 
hearing as they aged, as opposed to those who had no history 
of such exposure.  

In July 2001, the veteran's representative submitted copies 
of medical text concerning the causes of hearing loss 
disability.  

Analysis

The veteran seeks entitlement to service connection for 
defective hearing.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111, 1137.

In order to establish service connection, there must be 
competent evidence of current disability (generally, a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd 78 F. 3d 604 (Fed Cir. 1996).  Even if 
the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain disabilities, such as sensorineural hearing loss, 
service connection may be presumed, when such disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West Supp. 2001); 38 C.F.R. § 3.307.  

Special considerations attend the cases of combat veterans.  
38 U.S.C.A. § 1154(b) (West 1991).  Any veteran who engaged 
in combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  

Section 1154(b) does not, however, create a statutory 
presumption that combat veteran's alleged disease or injury 
is service-connected.  The veteran must still meet his 
evidentiary burden with respect to service connection.  
Section 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the veteran has 
proffered satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  
(Satisfactory lay or other evidence under 38 U.S.C.A. 
§ 1154(b) means credible evidence.  Caluza.  VA is not 
required to accept statements or testimony that is inherently 
incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service."  The statute provides that if 
these two inquiries are met, the VA shall accept the 
veteran's evidence as sufficient proof of service- 
connection, even if no official record of such incurrence 
exists. Thus, if a veteran satisfies both of these inquiries 
mandated by the statute, a factual presumption arises that 
the alleged injury or disease is service-connected.  Section 
1154(b) makes the resolution of these inquiries very 
favorable to the veteran by providing that the VA shall 
resolve every reasonable doubt in favor of the veteran.  The 
presumption is, however, rebuttable.  The VA may rebut the 
presumption by presenting clear and convincing evidence to 
the contrary.  Thus, as the third step in the analysis, it 
must be determined whether the government has met its burden 
of rebutting the presumption of service-connection by clear 
and convincing evidence to the contrary.  Collette v. Brown, 
82 F. 3d 389, 392-93 (1996).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3rd 1356 (Fed.Cir. 1998).

In order to reopen a claim that is final, new and material 
evidence must be presented since the claim was last finally 
disallowed on any basis, not only since the claim was last 
denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

As noted above, this is not the veteran's first claim of 
entitlement to service connection for defective hearing.  
Service connection for such a disability was previously 
denied by the RO in an unappealed rating decision, dated in 
March 1978.  Evidence on file at that time consisted of the 
veteran's service separation document (DD Form 214); his 
service medical records; his original claim for VA disability 
compensation benefits, received in August 1962; a report of a 
VA medical examination performed in September 1962; a claim 
(VA Form 21-526) received in June 1977 for service connection 
for multiple disabilities, including hearing loss disability; 
VA medical records reflecting outpatient treatment from 
September 1976 to July 1977; a statement in support of claim 
(VA Form 21-4138), received in January 1978; a letter from 
the veteran received in February 1978; and a report of a VA 
audiometric examination performed in October 1977.  Such 
evidence shows that the veteran enlisted in the armor branch 
and that he had service in the Republic of Korea.  It also 
shows that his most significant duty assignment was with 
Company D of the 7th Cavalry Regiment.  In his original claim 
for service connection for hearing loss disability and in a 
January 1978 statement, the veteran reported that he had had 
such disability since childhood but maintained that it had 
been aggravated by his exposure to gunfire during service.  

The veteran's contentions notwithstanding, the record in 
March 1978 was negative for any evidence of hearing loss 
disability at the time of his entrance in, during, and at the 
time of his discharge from service.  Thus, his hearing was 
presumed to have been in sound condition at the time of his 
entry in service and to have remained so until his discharge.  

Hearing loss disability, characterized as a sensorineural 
hearing loss, was not clinically reported until October 1977, 
approximately 25 years after the veteran's separation from 
service.  There was no competent evidence of a nexus between 
that disability and service; and, therefore, entitlement to 
service connection for hearing loss disability was denied.  

Evidence added to the record since the RO's March 1978 rating 
determination consists of his claim, received in June 1997; 
evidence of a workman's compensation claim, filed in July 
1978; medical records from the State Correctional System, 
reflecting treatment from August 1987 to September 1997; a 
statement from the veteran received in November 1997; records 
and reports from M. L. B., an audiologist, reflecting 
testing/treatment from May 1995 to August 1995; a note from 
the veteran, received in January 1998; a statement from the 
Beltone Hearing Aid Office in Lexington, Kentucky; extracts 
from medical text submitted in July 2001; and a statement 
from the veteran (VA Form 21-4138), received in November 
2001.  Such evidence is new in the sense that it was not 
previously of record; however, it is essentially cumulative 
in nature.  While it shows that the veteran continues to 
receive treatment for hearing loss disability, it does not 
fill the deficits in the evidence which existed in March 
1978.  That is, it remains negative for any competent 
evidence that such disability had its onset in service or 
that there is otherwise a nexus between the veteran's current 
hearing loss disability and service.  In November 2001, M. L. 
B., reported that loud noises, such as gunfire, could cause 
hearing loss and that such loss could grow worse with age; 
however, she acknowledged that she did not know the cause of 
the veteran's hearing loss.  Therefore, even when considered 
with evidence previously of record, the additional evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  
Accordingly, it is not new and material and the claim of 
entitlement to service connection for hearing loss disability 
is not reopened.  

In arriving at this decision, the Board has considered the 
various arguments submitted in association with the veteran's 
appeal.  First, he reports that he was not given a VA 
examination to determine whether there was, in fact, a nexus 
between his current hearing loss disability and any incident 
in service.  Such examinations are scheduled when the medical 
evidence accompanying a particular claim is not adequate for 
rating purposes.  38 C.F.R. § 3.326(a) (2001).  In this case, 
however, the medical evidence is adequate for rating purposes 
as it is completely negative for any competent evidence 
suggesting a relationship between the veteran's hearing loss 
disability and service.  Indeed, the only evidence of such a 
nexus comes from the veteran.  While he is competent to 
report evidence which is capable of lay observation, he is 
not competent to provide conclusions which require medical 
expertise, such as the diagnosis or etiology of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495-95 
(1992).  In this regard, the Board has carefully considered 
the veteran's contentions that he sustained acoustic trauma 
from the sound of gunfire in service.  Even if that was the 
case, there is no competent evidence that it resulted in his 
hearing loss.  

In his brief of July 2000, the veteran also contended that he 
did not receive the benefit of a string of liberalizing cases 
starting with Douglas v. Derwinski, 2 Vet. App. 103 (1992).  
He alleged that such cases showed generally, that even when a 
particular disability was diagnosed many years after service, 
service connection could still be established if the evidence 
demonstrated a medical relationship between the disability in 
question and service.  The applicability of such cases to the 
veteran's appeal, however, would be premature, inasmuch as 
the veteran has not presented new and material evidence with 
which to reopen his claim.  

In addition, the veteran notes that in 1988, the VA had 
regulations by which the Chairman or Vice Chairman of the 
Board had authority to grant an administrative allowance on 
an adjudicative determination which had become final by 
appellate decision or when there had been a failure to timely 
appeal.  38 C.F.R. § 19.5(b) and 19.184 (1988).  Those 
regulations were subsequently removed and were not in effect 
when the veteran sought to reopen his claim of entitlement to 
service connection for bilateral hearing loss disability.  

The veteran maintains that he was adversely affected by the 
repeal of 38 C.F.R. §§ 19.5 and 19.184 and that such repeal 
was invalid because there was no notice of repeal and the 
public was not invited to comment as was required by the 
Administrative Procedures Act (APA).  In May 1990, however, 
the VA General Counsel held that administrative allowances by 
the Chairman and/or Vice Chairman were inconsistent with the 
legislative scheme which specified that it was the sections 
of the Board which were charged by Congress with reaching 
decisions and determinations on all appeals by the Secretary 
of the VA.  VAOPGCPREC 11-90.  The General Counsel noted that 
the Secretary of the VA had the authority to prescribe all 
rules and regulations which were necessary or appropriate to 
carry out the laws administered by the VA and which were 
consistent with those laws (emphasis added).  38 U.S.C. 
§ 501(a).  Consequently, regulations such as 38 C.F.R. 
§ 19.5(b) and 19.184, which conferred rights inconsistent 
with the import of a statute could not be given effect.  
Nordberg v. United States, 51 F.2d 271 (1931, DC Montana).  

Finally, the veteran maintains that in consideration of 
whether any new and material evidence had been submitted in 
his case, all reasonable doubt should have been resolved in 
his favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  The 
doctrine of reasonable doubt, however, is applied only in 
those cases where there is an approximate balance of evidence 
both for and against the veteran's claim.  In this case, 
there is no such balance; and therefore, the benefit of the 
doubt doctrine is not for application.  

As noted above, during the pendency of this appeal, the VCAA 
was enacted.  In August 2001, the VA published final rules 
implementing the VCAA, including changes with respect to the 
definition of new and material evidence and the development 
of associated cases.  66 Fed. Reg. 45,620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326(a)).  The changes with respect to new and 
material evidence, however, were only effective for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)(4)(iii)).  Inasmuch as the 
veteran's current claim was received prior to that date, the 
new changes are not applicable to his appeal.  

In any event, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim.  By 
virtue of information sent to the veteran in the Court's 
decision of March 2001; the Board's decision in October 1998; 
the statement of the case; the supplemental statement of the 
case, and various requests for evidence, the veteran and his 
representative were notified of the evidence necessary to 
substantiate the claim.  In this regard, it should be noted 
that although the Court's March 2001 remand served to vacate 
the Board's October 1998 denial and its legal efficacy, the 
Board's discussion nonetheless remained a matter of record 
and one which was clearly provided to the veteran.  
Examination of the now vacated decision reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed the relevant legal provisions in the context of 
the evidence then of record.  Therefore, the veteran has 
already had extensive advice as to the evidence that would be 
required to substantiate his claim.  Therefore, the Board 
believes, based on the record, that the VA's duty to notify 
the veteran has been fulfilled.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; and in fact, it appears 
that all evidence so identified has been obtained and 
associated with the claims folder.  As noted above, such 
evidence includes the veteran's service medical records and 
numerous records from health care providers outside the VA 
which reflect treatment/testing for hearing loss disability.  
Indeed, the veteran has not identified any outstanding 
evidence (which has not been sought by the VA) which could be 
used to support the appeal.  Finally, the Board notes that 
the veteran has been informed of his right to have a hearing 
in association with his appeal; however, to date he has 
declined to exercise that right.  Accordingly, the Board is 
of the opinion that the RO has met its duty to assist the 
veteran in the development of this appeal and that there is 
no need for further development at this time.  










ORDER

New and material evidence not having been received, the 
request to reopen the claim of entitlement to service 
connection for bilateral hearing loss disability is denied.  



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

